UNITED STATES DISTRICT COURT FOR THE 4TH COURT OF APPEALS



FileNumber    * NO.201 5CVO1O73
                               0                                                 G2

                                                                                  -o        ■.■-;:



ERASMO FIGUEROA                                    )
   APPELLANT                                                                          "7-       >
        V.                                         )   NOTICE OF APPEAL

VILLAS OF VISTA DEL NORTH                          )
   APPELLEE                                        )




Notice is hereby given that Erasmo Figneroa, (Appellant) in the above named case,* hereby
appealed to the UNITED STATES DISTRICT COURT 4TH COURT OF APPEALS the
COUNTY COURT AT LAW NO.5 BEXAR COUNTY, TEXAS,                     JUDGMENT       from the
ordered WRIT OF POSSESSION at 13000 VISTA DEL NORTE #914 entered in this action on
the 20th day of April, 2015.



Signed and entered this 20th day of April, 2015.




ERASMO FIGUEROA
APPELLANT
13000 VISTA DEL NORTE Apt. X 914
SAN ANTONIO, TEXAS 78216                                                        ~-J